TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.22
 



JOINDER AGREEMENT
 
(CREDIT AGREEMENT, MASTER GUARANTY, MASTER SECURITY AGREEMENT (GUARANTORS),
SECURITIES PLEDGE AGREEMENT, MASTER EARNINGS ASSIGNMENT AND MASTER INSURANCE
ASSIGNMENT)


Dated as of January 7, 2010
 
Bank of America, N.A.,
   as Administrative Agent
   and the Lenders referred to below
100 Federal Street
Boston, Massachusetts 02110
 
Ladies and Gentlemen:
 
Reference is hereby made to the:
 
(i)  
Amended and Restated Credit Agreement, dated as of March 26, 2008 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), among Albemarle Maritime Corp. and each of the other
entities identified on the signature pages thereof as Borrowers (the
“Borrowers”), TBS International Limited, as a guarantor (“Holdings”), TBS
Shipping Services Inc., as Administrative Borrower (the “Administrative
Borrower”), each of the financial institutions party thereto as lenders (the
“Lenders”), Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”), Citibank, N.A. and DVB Group Merchant Bank (Asia) Ltd., as
co-Syndication Agents, TD Banknorth, N.A., as Documentation Agent and Banc of
America Securities LLC, as Sole Lead Arranger and Sole Book Manager;

 
(ii)  
Master Guaranty, dated as of July 31, 2006 (as amended by the Omnibus Amendment
and Reaffirmation Agreement (Security Agreements, Guaranties and Securities
Pledge Agreement), dated as of March 26, 2008 (the “Omnibus Amendment”), among
the Borrowers, Holdings, the several “Guarantors” identified therein and the
Administrative Agent and as further amended, supplemented or otherwise modified
and in effect from time to time, the “Guaranty”), among the several “Guarantors”
identified therein and the Administrative Agent;

 
(iii)  
Master Security Agreement (Guarantors), dated as of July 31, 2006 (as amended by
the Omnibus Amendment, the Joinder Agreement and Amendment to Master Security
Agreement (Guarantors), dated as of October 16, 2009, by and among the
“Additional Guarantor” identified therein, the Administrative Borrower and the
Administrative Agent, and as further amended, supplemented or otherwise modified
and in effect from time to time, the “Security Agreement”), among the several
“Companies” identified therein and the Administrative Agent;

 
(iv)  
Securities Pledge Agreement, dated as of July 31, 2006 (as amended by the
Omnibus Amendment and as further amended, supplemented or otherwise modified and
in effect from time to time, the “Securities Pledge Agreement”), among each
“Pledgor” identified therein, each “Subsidiary” identified therein and the
Administrative Agent;

 
(v)  
Master Earnings Assignment (Guarantors), dated as of July 31, 2006 (as amended
by the Omnibus Vessel Collateral Amendment and Reaffirmation Agreement
(Preferred Vessel Mortgages, Earnings Assignments, Insurance Assignments, Multi
Party Agreements, and Philippine Assignments), dated as of March 26, 2008 (the
“Omnibus Vessel Collateral Amendment”), among the Borrowers, Holdings, the
several “Guarantors” identified therein and the Administrative Agent and as
further amended, supplemented or otherwise modified and in effect from time to
time, the “Guarantors Earnings Assignment”), among each “Assignor” identified
therein and the Administrative Agent; and

 
(vi)  
Master Insurance Assignment, dated as of July 31, 2006 (as amended by the
Omnibus Vessel Collateral Amendment and as further amended, supplemented or
otherwise modified and in effect from time to time, the “Insurance Assignment”),
among each “Assignor” identified therein, the “Philippine Charterers” identified
therein and the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms as in
the Credit Agreement, Guaranty, Security Agreement, Securities Pledge Agreement,
Guarantors Earnings Assignment and Insurance Assignment as applicable.

 
Pursuant to Section 6.12(a) of the Credit Agreement, the Borrowers agree to
cause TBS International public limited company (“Irish Holdings”), a newly
formed entity, which after giving effect to the “Redomiciliation” (as defined in
the Consent dated as of October 9, 2009 by and among the Borrowers, Holdings,
the Administrative Borrower, the Lenders and the Administrative Agent) shall be
the ultimate parent entity of Holdings and its Subsidiaries, and TBS do Sul
Ltd., a Subsidiary of Holdings (“TBS do Sul” and, together with Irish Holdings,
collectively, the “Additional Guarantors”; and the Additional Guarantors,
together with the Administrative Borrower, collectively, the “Companies” and,
each individually, a “Company”), to guaranty the obligations of the Borrowers
and to grant security interests and liens on its assets, all as provided more
fully in this Joinder Agreement (the “Joinder Agreement”).
 
1. Credit Agreement
 
Irish Holdings is hereby added as a party to the Credit Agreement and the term
“Holdings” as used therein shall mean and refer to both Irish Holdings and
Holdings, collectively.  Irish Holdings hereby covenants and agrees that upon
the effectiveness of this Joinder Agreement it shall unconditionally assume and
will perform and observe all Obligations, covenants and agreements to be
performed by a “Guarantor” or “Holdings” under the Credit Agreement, and that
upon the effectiveness of this Joinder Agreement, it will be bound in all
respects by all of the terms and conditions of the Credit Agreement and each
other Loan Document, as if Irish Holdings were an original party thereto,
without further action required on the part of any other party thereto.  In
addition, upon the effectiveness of this Joinder Agreement, Irish Holdings
assumes all liabilities of “Holdings” arising out of all representations,
documents, instruments and certificates made or delivered by “Holdings” under or
in connection with each Loan Document.
 
For the avoidance of doubt, (i) all references to “Holdings and its Subsidiaries
on a consolidated basis” or like phrase for purposes of financial covenant
compliance calculations and financial reporting in the Credit Agreement shall
mean and refer to Irish Holdings and its Subsidiaries on a consolidated basis,
(ii) all references to a “Responsible Officer” of “Holdings” in the Credit
Agreement shall mean and refer to a “Responsible Officer” of Irish Holdings, and
(iii) any obligation of an officer of “Holdings” arising under the Credit
Agreement with respect the execution and delivery of a Compliance Certificate, a
Section 7.13(b) Compliance Certificate, a Borrowing Base Certificate or a
certificate of Solvency shall be the sole obligation of an officer of Irish
Holdings.
 
Irish Holdings, as “Holdings” under the Credit Agreement, hereby further
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, jointly and severally
with all other Guarantors, prompt payment when due, whether at stated maturity,
by required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrowers to the Secured Parties, arising under the Credit Agreement and under
the other Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof).
 
2. References to Holdings in the Credit Agreement and other Loan Documents
 
Effective immediately upon the execution of this Joinder Agreement, all
references to “Holdings” in the Credit Agreement and each of the other Loan
Documents shall mean and refer to both Irish Holdings and Holdings,
collectively, except in certain instances more specifically set forth in Section
1 above.
 
3. Guaranty Agreement.
 
TBS do Sul is hereby added as a party to the Guaranty and shall be included
within the term “Guarantor” as used therein.  TBS do Sul hereby agrees to be
bound by all of the terms and conditions of the Guaranty, in all respects as if
it was an original signatory thereto, and unconditionally, and jointly and
severally with the parties thereto, guaranties the full and punctual payment
when due (whether at stated maturity, by required pre-payment, by acceleration
or otherwise) as well as the performance, of all of the Obligations including
all such which would become due but for the operation of the automatic stay
pursuant to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b)
and 506(b) of the Federal Bankruptcy Code.  TBS do Sul covenants and agrees to
execute and deliver to the Administrative Agent a signature page to the Guaranty
to be attached thereto as provided in Section 20 of the Guaranty.
 


 
4. Security Agreement.
 
Each Additional Guarantor is hereby added as a party to the Security Agreement
and shall be included within the term “Company” as used therein.  Each
Additional Guarantor hereby agrees to be bound by all of the terms and
conditions of the Security Agreement, in all respects as if it were an original
signatory thereto, and unconditionally, and jointly and severally with the
parties thereto, grants to the Administrative Agent, for the benefit of the
Secured Parties, to secure the payment and performance in full of all of the
Obligations, a security interest in and to and lien on and pledges and assigns
to the Administrative Agent, for the benefit of the Secured Parties, all of its
right, title and interest in and to the Collateral, whether now owned or
hereafter existing or acquired by it.  Each Additional Guarantor covenants and
agrees to execute and deliver to the Administrative Agent a signature page to
the Security Agreement to be attached thereto as provided in Section 28 of the
Security Agreement.
 
5. Securities Pledge Agreement.
 
Irish Holdings is hereby added as a party to the Securities Pledge Agreement and
shall be included within the term “Pledgor” as used therein.  Irish Holdings
hereby agrees (i) to take no actions which would impair or otherwise interfere
with any rights of the Administrative Agent existing under the Securities Pledge
Agreement and (ii) to be bound by all of the terms, covenants and conditions of
the Securities Pledge Agreement to the same extent as if Irish Holdings were an
original “Pledgor” thereunder.
 
Each of Holdings, as a subsidiary of Irish Holdings, and TBS do Sul, as a newly
formed Subsidiary of Holdings, is hereby also added to the Securities Pledge
Agreement as a “Subsidiary” as such term is used therein.  Each of Holdings and
TBS do Sul, as a “Subsidiary” under the Securities Pledge Agreement, hereby
agrees to be bound by Sections 4.1, 6 and 7 of the Securities Pledge Agreement
and agrees to cooperate fully and in good faith with the Administrative Agent
and the “Pledgors” identified therein in carrying out such provisions as if it
were an original signatory thereto.
 
Irish Holdings covenants and agrees (i) to execute and deliver to the
Administrative Agent a signature page as “Pledgor” to the Securities Pledge
Agreement to be attached thereto as provided in Section 23 of the Securities
Pledge Agreement, (ii) to deliver or cause to be delivered share certificates of
Holdings and TBS do Sul evidencing 100% of the outstanding equity interests of
Holdings and TBS do Sul and (iii) to execute and deliver or cause to be executed
and delivered share transfer powers, executed in blank, in respect of the share
certificates of Holdings and TBS do Sul, respectively.  Each of Holdings and TBS
do Sul further covenants and agrees to execute and deliver to the Administrative
Agent an acknowledgment as “Subsidiary” to the Securities Pledge Agreement to be
attached thereto as provided in Section 23 of the Securities Pledge Agreement.
 
The Administrative Borrower, for itself and on behalf of the other Pledgors to
the Securities Pledge Agreement, hereby represents and warrants that Annex A to
Securities Pledge Agreement attached hereto as Exhibit A and delivered hereunder
pursuant to Section 1.2 of the Credit Agreement accurately and completely
reflects the pledge of equity interests of the Pledgors to the Securities Pledge
Agreement, including, without limitation, the equity interests in Holdings and
TBS do Sul and the equity interests pledged by Irish Holdings.
 
6. Guarantors Earnings Assignment.
 
Each Additional Guarantor is hereby added as a party to the Guarantors Earnings
Assignment and shall be included within the term “Assignor” as used
therein.  Each Additional Party agrees to be bound by all of the terms and
conditions of the Guarantors Earnings Assignment, in all respects as if it were
an original signatory thereto, and unconditionally, and jointly and severally
with the parties thereto, grants to the Administrative Agent, for the benefit of
the Secured Parties, to secure the payment and performance in full of all of the
Obligations, a security interest in and to and lien on, all of its right, title
and interest in and to the Contracts and Requisitions (each as defined
therein).  Each Additional Guarantor covenants and agrees to execute and deliver
to the Administrative Agent a signature page to the Guarantors Earnings
Assignment to be attached thereto as provided in Section 12 of the Guarantors
Earnings Assignment.
 
7. Insurance Assignment.
 
(a)           Each Additional Guarantor is hereby added as a party to the
Insurance Assignment and shall be included within the term “Assignor” as used
therein.  Each Additional Guarantor hereby agrees to be bound by all of the
terms and conditions of the Insurance Assignment, in all respects as if it were
an original signatory thereto, and unconditionally, and jointly and severally
with the parties thereto, grants to the Administrative Agent, for the benefit of
the Secured Parties, to secure the payment and performance in full of all of the
Obligations, a security interest in and to and lien on, all of its right, title
and interest in and to the insurances assigned thereby.  Each Additional
Guarantor covenants and agrees to execute and deliver to the Administrative
Agent a signature page to the Insurance Assignment to be attached thereto as
provided in Section 12 of the Insurance Assignment.
 
8. Notice of Insurance Assignment.
 
Each Additional Guarantor hereby covenants and agrees that it shall execute and
deliver a Notice of Insurance Assignment in the form attached hereto as Exhibit
B (the “Notice of Insurance Assignment”).
 
9. Representations and Warranties.
 
Each Company hereby acknowledges, and represents and warrants, the following:
 
(a) it is a corporation incorporated on or prior to the date hereof;
 
(b) no provision of its charter or by-laws or any agreement to which it is a
party prohibits such Company from making distributions to the Borrowers;
 
(c) it is capable of complying with and is in compliance with all of the
provisions of the Credit Agreement and the Loan Documents applicable to it;
 
(d) each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct with respect to such Company as of the date
hereof (except to the extent of changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents and except to
the extent that such representations and warranties relate expressly to an
earlier date); and
 
(e) it is a condition precedent to the Lenders' making any additional loans or
otherwise extending credit to the Borrowers under the Credit Agreement that such
Company execute and deliver to the Administrative Agent this Joinder Agreement.
 
10. Delivery of Documents.
 
Each Company hereby agrees that the following documents shall be delivered to
the Administrative Agent concurrently with this Joinder Agreement, each in form
and substance satisfactory to the Administrative Agent:
 
(a) four fully executed signed original signature pages of TBS do Sul to the
Guaranty;
 
(b) four fully executed signed original signature pages of each Additional
Guarantor to the Security Agreement;
 
(c) four fully executed signed original signature pages of Irish Holdings as a
“Pledgor” to the Securities Pledge Agreement;
 
(d) four fully executed signed original signature pages of each of Holdings and
TBS do Sul as a “Subsidiary” to the Securities Pledge Agreement;
 
(e) four fully executed signed original signature pages of each Additional
Guarantor to the Guarantors Earnings Assignment;
 
(f) four fully executed signed original signature pages of each Additional
Guarantor to the Insurance Assignment;
 
(g) four fully executed signed originals of the Notice of Insurance Assignment
by each Additional Guarantor;
 
(h) a letter from Cardillo & Corbett accepting appointment as process agent for
each Additional Guarantor;
 
(i) the share certificate of Holdings, evidencing 100% of the equity interests
of Holdings as owned by Irish Holdings;
 
(j) the share certificate of TBS do Sul, evidencing 100% of the equity interests
of the TBS do Sul as owned by TBS Holdings Limited;
 
(k) a share transfer power, executed in blank, by Irish Holdings in respect of
the share certificate of Holdings;
 
(l) a share transfer power, executed in blank, by TBS Holdings Limited in
respect of the share certificate of TBS do Sul;
 
(m) copies, certified by a duly authorized officer of each Additional Guarantor
to be true and complete as of the date hereof, of each of (i) the memorandum of
association of such Additional Guarantor as in effect on the date hereof, (ii)
the bye-laws of such Additional Guarantor as in effect on the date hereof, (iii)
the resolutions of the Board of Directors or a committee thereof of such
Additional Guarantor authorizing the execution and delivery, of this Joinder
Agreement, the Credit Agreement, the Guaranty, the Security Agreement, the
Securities Pledge Agreement, the Guarantors Earnings Assignment, the Insurance
Assignment and the other documents executed in connection herewith, as
applicable, and such Additional Guarantor’s performance of all of the
transactions contemplated hereby, and (iv) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name of such Additional Guarantor and on such Additional
Guarantor’s behalf each of this Joinder Agreement, the Credit Agreement, the
Guaranty, the Security Agreement, the Securities Pledge Agreement, the
Guarantors Earnings Assignment, the Insurance Assignment and the other Loan
Documents, as applicable, and to give notices and to take other action on such
Additional Guarantor’s behalf under the Loan Documents;
 
(n) a certificate of a recent date as to each Additional Guarantor’s good
standing, valid existence and tax payment status in (i) the jurisdiction of
incorporation or formation of such Additional Guarantor and (ii) all other
jurisdictions in which such Additional Guarantor is qualified to conduct
business;
 
(o) a Perfection Certificate of the Additional Guarantors, duly executed by each
of the Additional Guarantors;
 
(p) UCC-1 financing statements to be filed in all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement and covering the Collateral described
in the Security Agreement;
 
(q) UCC-3 termination statements to terminate all existing recorded liens
against each Additional Guarantor, if any, together with a payoff letter or
other evidence that the secured party authorizes such UCC-3s to be filed on such
secured party’s behalf, if applicable;
 
(r) a favorable opinion, addressed to the Administrative Agent and the Lenders,
of Cardillo and Corbett in form and substance satisfactory to the Administrative
Agent, with respect to New York and Marshall Islands law;
 
(s) a favorable opinion, addressed to the Administrative Agent and the Lenders,
of Arthur Cox in form and substance satisfactory to the Administrative Agent,
with respect to Irish law; and
 
(t) such other documents as the Administrative Agent may reasonably request.
 
11. Covenant With Respect to Bermuda Legal Opinion.  The Companies hereby
covenant and agree that upon the reasonable request of the Administrative Agent,
the Companies shall cause to be delivered within ten (10) Business Days of such
request, a favorable opinion of Bermuda counsel to TBS International Limited
with respect to the perfection under Bermuda law of the pledge of shares of TBS
International Limited, addressed to the Administrative Agent and the Lenders and
in form and substance satisfactory to the Administrative Agent.
 


 
12. Miscellaneous.
 
This Joinder Agreement shall be deemed a “Loan Document” for all purposes under
the Credit Agreement.  This Joinder Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without regard to choice of
laws or conflicts of laws principals (other than Section 5-1401 and Section
5-1402 of the General Obligations Law of the State of New York).  This Joinder
Agreement may be executed in any number of counterparts, all of which shall
constitute one agreement; a facsimile of an executed counterpart shall have the
same effect as the original executed counterpart.
 
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------




Very truly yours,
 
EXECUTED and DELIVERED as a DEED by a duly authorized attorney of:
TBS INTERNATIONAL PUBLIC LIMITED COMPANY, as Additional Guarantor,
 
By: /s/ Christophil B. Costas     
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
In the presence of:
Witness Signature: /s/ Lorraine Brown     
Witness Name: Lorraine Brown
Witness Address: 29 Broadway, N.Y., N.Y.



 
TBS DO SUL LTD., as Additional Guarantor
 
By: /s/ Christophil B. Costas       
Name: Christophil B. Costas
Title: Attorney-in-Fact



 
TBS SHIPPING SERVICES INC., as
Administrative Borrower
 
By:  /s/ Tara DeMakes          
Name: Tara DeMakes
Title: Secretary



 


 


 
Signature Page to Joinder Agreement

 

 
 
 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
BANK OF AMERICA, N.A.
as Administrative Agent
 
By: /s/ Judith A. Huckins                               
Name: Judith A. Huckins
Title:   Vice President
 
 
 
 


 


Signature Page to Joinder Agreement

 
 
 
 

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF ACKNOWLEDGMENT
 
STATE OF NEW YORK                                     )
)  ss.
COUNTY OF NEW YORK)
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 26th   day of January 2010, personally appeared Christophil B. Costas to me
known personally, and who, being by me duly sworn, deposes and says that he is
the Attorney-in-Fact of TBS INTERNATIONAL PUBLIC LIMITED COMPANY and that said
instrument was signed on behalf of such entity by authority of its Board of
Directors, and said Christophil B. Costas acknowledged said instrument to be the
free act and deed of each such entity.
 
 
/s/ Tulio R. Prieto                           
Notary Public
My commission expires: February 19, 2010
 


 


 
Signature Page to Joinder Agreement

 

 
 
 
 

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF ACKNOWLEDGMENT
 
STATE OF NEW YORK                                           )
)  ss.
COUNTY OF NEW YORK)
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 26th  day of January 2010, personally appeared Christophil B. Costas to me
known personally, and who, being by me duly sworn, deposes and says that he is
the Attorney-in-Fact of TBS do Sul Ltd. and that said instrument was signed on
behalf of such entity by authority of its Board of Directors, and said
Christophil B. Costas acknowledged said instrument to be the free act and deed
of each such entity.
 
 
/s/ Tulio R. Prieto                           
Notary Public
My commission expires: February 19, 2010
 


Signature Page to Joinder Agreement

 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Annex A to Securities Pledge Agreement
 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX A TO SECURITIES PLEDGE AGREEMENT
 
 
None of the issuers has any authorized, issued or outstanding shares of its
capital stock, membership interests, partnership interests or other equity
interests of any class or any commitments to issue any shares of its capital
stock, membership interests, partnership interests or other equity interests of
any class or any securities convertible into or exchangeable for any shares of
its capital stock, membership interests, partnership interests or other equity
interests of any class except as otherwise stated in this Annex A.


Issuer
Record
Owner
Class of
Shares
Number of
Authorized
Shares
Number of
Issued
Shares
Number of
Outstanding
Shares
Par or
Liquidation
Value
Albemarle Maritime Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Arden Maritime Corp.
Westbrook Holdings Limited
Common
500
500
500
No Par
Avon Maritime Corp.
Westbrook Holdings Limited
Common
500
500
500
No Par
Azalea Shipping & Chartering Inc.
Compass Chartering Corp.
Capital Stock
200
200
200
No Par
Birnam Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Beekman Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Bristol Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Chester Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Compass Chartering Corp.
TBS Shipping Services Inc.
Capital Stock
200
200
200
No Par
Cumberland Navigation Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Darby Navigation Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Dover Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Elrod Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Exeter Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Fairfax Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Frankfort Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Glenwood Maritime Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Hansen Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Hartley Navigation Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Henley Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Hudson Maritime Corp.
Westbrook Holdings Limited
Common
500
500
500
No Par
Jessup Maritime Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Leaf Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Mercury Marine Ltd. (f/k/a TBS Logistics Ltd.)
TBS Holdings Limited
Capital Stock
500
500
500
No Par
Montrose Maritime Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Oldcastle Shipping Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Pacific Rim Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Quentin Navigation Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Rector Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Remsen Navigation Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Roymar Ship Management, Inc.
TBS Holdings Limited
Capital Stock
200
100
100
No Par
Sheffield Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Sherman Maritime Corp.
Westbrook Holdings Ltd.
Common
500
500
500
No Par
Sterling Shipping Corp.
Westbrook Holdings Ltd.
Capital Stock
500
500
500
No Par
Stratford Shipping Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
TBS African Ventures Limited
TBS Worldwide Services, Inc.
Capital Stock
500
500
500
No Par
TBS do Sul Ltd.
TBS Holdings Limited
Common Shares
500
500
500
No Par
TBS Energy Logistics L.P.
TBS Shipping Services Inc.
LP interest
100%
100%
100%
N/A
TBS Eurolines, Ltd
TBS Worldwide Services, Inc.
Capital Stock
500
500
500
No Par
TBS Holdings Limited
TBS International Limited
Common Shares
10,000
10,000
10,000
$1.00
TBS International Limited
TBS International Public Limited Company
A
75,000,000
1,200,000
74,800,000
US $0.01
B
100
Nil
100
US$0.01
TBSI New Ship Development Corp.
TBS Holdings Limited
Capital Stock
500
500
500
No Par
TBS Latin America Liner, Ltd.
TBS Worldwide Services, Inc.
Capital Stock
500
500
500
No Par
TBS Middle East Carriers, Ltd.
TBS Worldwide Services, Inc.
Common
500
500
500
No Par
TBS Mining Limited
TBS Holdings Limited
Capital Stock
500
500
500
No Par
TBS North America Liner, Ltd.
TBS Worldwide Services, Inc.
Capital Stock
500
500
500
No Par
TBS Ocean Carriers, Ltd.
TBS Worldwide Services, Inc.
Capital Stock
500
500
500
No Par
TBS Pacific Liner, Ltd.
TBS Worldwide Services, Inc.
Capital Stock
500
500
500
No Par
TBS Shipping Services Inc.
TBS Holdings Limited
Capital Stock
200
100
100
No Par
TBS U.S. Enterprises LLC
TBS Shipping Services Inc.
Membership Interest
100%
100%
100%
N/A
TBS Warehouse & Distribution Group Ltd.
TBS Warehouse & Equipment Holdings, Ltd.
Capital Stock
500
500
500
No Par
TBS Warehouse & Equipment Holdings, Ltd.
TBS Holdings Limited
Capital Stock
500
500
500
No Par
TBS Logistics Incorporated
TBS Shipping Services Inc.
Capital Stock
500
500
500
No Par
TBS Worldwide Services Inc.
TBS Holdings Limited
Capital Stock
500
500
500
No Par
Transworld Cargo Carriers, S.A.
TBS Holdings Limited
Capital Stock
500
500
500
No Par
Vedado Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Vernon Maritime Corp.
Westbrook Holdings Limited
Capital Stock
500
500
500
No Par
Westbrook Holdings Ltd.
TBS Holdings Limited
Capital Stock
500
500
500
No Par
Windsor Maritime Corp.
Westbrook Holdings, Ltd.
Capital Stock
500
500
500
No Par



 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Notice of Insurance Assignment
 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

NOTICE OF
INSURANCE ASSIGNMENTS
 


 
EACH OF TBS INTERNATIONAL PUBLIC LIMITED COMPANY AND TBS DO SUL LTD. HEREBY
GIVES NOTICE that by an assignment, dated July 31, 2006 (as amended by (i) the
Joinder Agreement, dated as of January 7, 2010, by and among the “Additional
Guarantors” identified therein, TBS Shipping Services Inc., as Administrative
Borrower and BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”) under the Amended and Restated Credit Agreement dated as of March 26,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers named therein, the lenders party
thereto, and the Administrative Agent, (ii) the Joinder Agreement (Guaranty,
Security Agreement, Securities Pledge Agreement, Master Earnings Assignment and
Master Insurance Assignment), dated as of October 16, 2009, by and among the
“Additional Guarantor” identified therein, TBS Shipping Services Inc., as
Administrative Borrower and the Administrative Agent, (iii) the Omnibus Vessel
Collateral Amendment and Reaffirmation Agreement dated as of March 26, 2008, by
and among the Grantors and the Administrative Agent and (iv) as may be further
amended, supplemented or otherwise modified from time to time), has assigned to
the Administrative Agent: (a) all insurances in respect of the vessels
identified on Schedule A hereto (each a “Vessel”, and, collectively, the
“Vessels”), whether now or hereafter to be effected, and all renewals or
replacements for the same; (b) all claims, returns of premium and other moneys
and claims for moneys due and to become due under said insurances or other
insurances heretofore in effect; (c) all other rights under or in respect of
said insurances; and (d) any proceeds of any of the foregoing.
 


DATED: January 7, 2010
 


ASSIGNORS:
TBS INTERNATIONAL PUBLIC LIMITED COMPANY

 
By: /s/ Christophil B. Costas               
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
 
                         TBS DO SUL LTD.
 
By:    /s/ Christophil B.
Costas                                                                        
                         Name: Christophil B. Costas
Title: Attorney-in-Fact
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A TO
 
INSURANCE ASSIGNMENT
 
The following vessels are subject to the within Master Insurance Assignment
granted by each Assignor to the Assignee:
 
Vessel Name
Official Number
Gross Tons
Classed
Mohawk Princess
31341-06
23,381.00
ABS
Tayrona Princess
30418-05
16,950.00
NK
Sioux Maiden
31642-06
23,270.00
ABS
Tuscarora Belle
31834-06
24,643.00
DNV
Tamoyo Maiden
31230-06
10,511.00
Lloyd’s
Nyack Princess
31321-06
22,135.00
NK
Aztec Maiden
20935-93-CH
12,286.00
NK
Alabama Belle
32531-07
24,621.00
Lloyd’s
Shawnee Princess
25945-98-B
14,103.00
NK
Miami Maiden
31347-06
23,536.00
NK
Ainu Princess
31340-06
10,511.00
ABS
Tuckahoe Maiden
30178-04
14,337.00
Lloyd’s
Chesapeake Belle
31275-06
24,643.00
DNV
Taino Maiden
30383-05
14,286.00
Lloyd’s
Siboney Belle
31845-06
10,511.00
ABS
Maori Maiden
28817-02-A
22,208.00
Lloyd’s
Manhattan Princess
30399-05
27,835.00
DNV
Rockaway Belle
17765-88-E
20,925.00
NK
Biloxi Belle
31161-05
22,009.00
ABS
Iroquois Maiden
30323-04
 24,783.00
Lloyd’s
Mohegan Princess
30328-04
17,126.00
NK
Shinnecock Belle
31209-06
22,342.00
NK
Yakima Princess
33502-08
23,515.00
Lloyd’s
Nanticoke Belle
33161-07
17,590.00
Lloyd’s
Wichita Belle
30454-05
17,590.00
NK
Houma Belle
37412-PEXT
24,524.00
Lloyd’s
Canarsie Princess
37129-PEXT
24,943.00
Lloyd’s
Fox Maiden
37611-PEXT
25,076.00
LR
Tupi Maiden
34712-09
22,147.00
NK
Savannah Belle
36312-PEXT
13,588.00
BV



Signature Page to Master Insurance Assignment

 
 
 
 

--------------------------------------------------------------------------------

 



 
 
HOLDINGS:
EXECUTED and DELIVERED as a DEED by a duly authorized attorney of:

 
             TBS INTERNATIONAL PUBLIC LIMITED COMPANY
 


                                   
                               By: /s/ Christophil B. Costas             
             Name: Christophil B. Costas
             Title: Attorney-in-Fact
 
             In the presence of:


             Witness Signature: /s/ Lorraine Brown            
             Witness Name: Lorraine Brown
             Witness Address: 29 Broadway, N.Y., N.Y.
 
 
 
 
 
 
Signature Page to Credit Agreement
 
 
 
 
 





 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 
Guarantor:
 
TBS DO SUL LTD.
 
                     By: /s/ Christophil B. Costas          
                        Name: Christophil B. Costas
                        Title: Attorney-in-Fact
 
 
 
 
Signature Page to Guaranty


 



 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, intending to be legally bound, each Company has caused this
Agreement to be duly executed as of the date first written above.
 
EXECUTED and DELIVERED as a DEED by a duly authorized attorney of:
 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY
 
By:  /s/ Christohil B. Costas                                
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
In the presence of:
 
Witness Signature: /s/ Lorraine Brown            
 Witness Name: Lorraine Brown
Witness Address: 29 Broadway, N.Y., N.Y.
 
TBS DO SUL LTD.
 
By:  /s/ Christophil B. Costas                  
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
 
Signature Page to Master Security Agreement (Guarantors)




 
 
 

--------------------------------------------------------------------------------

 
 


CERTIFICATE OF ACKNOWLEDGMENT
 
STATE OF NEW YORK     )SS.
 
             ) ss.
COUNTY OF NEW YORK  )
 
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 26th day of January 2010, personally appeared Christophil B. Costas to me
known personally, and who, being by me duly sworn, deposes and says that he is
the Attorney-in-Fact of TBS INTERNATIONAL PUBLIC LIMITED COMPANY and that said
instrument was signed on behalf of such entity by authority of its Board of
Directors, and said Christophil B. Costas acknowledged said instrument to be the
free act and deed of each such entity.
 


 
/s/ Tulio R. Prieto                     
Notary Public
My commission expires: February 19, 2010
 
 
 
 
Signature Page to Master Security Agreement (Guarantors)

 



 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


CERTIFICATE OF ACKNOWLEDGMENT
 
STATE OF NEW YORK    )
            )SS.
COUNTY OF NEW YORK)
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 26th day of January 2010, personally appeared Christophil B. Costas to me
known personally, and who, being by me duly sworn, deposes and says that he/she
is the Attorney-in-Fact of TBS DO SUL LTD. and that said instrument was signed
on behalf of such entity by authority of its Board of Directors, and said
Christophil B. Costas acknowledged said instrument to be the free act and deed
of each such entity.
 


 
/s/ Tulio R. Prieto                     
Notary Public
My commission expires: February 19, 2010
 
 
 
 
Signature Page to Securities Pledge Agreement





 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, intending to be legally bound, Pledgor and the
Administrative Agent have caused this Agreement to be executed as of the date
first above written.
 
PLEDGOR:
 
EXECUTED and DELIVERED as a DEED by a duly authorized attorney of:
 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY
 
By:  /s/ Christophil B. Costas            
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
In the presence of:
 
Witness Signature: /s/ Lorraine Brown           
Witness Name: Lorraine Brown
Witness Address: 29 Broadway, N.Y., N.Y.
 
 
 


Signature Page to Securities Pledge Agreement
 
 



 
 
 

--------------------------------------------------------------------------------

 




 
Each undersigned Subsidiary hereby joins in the above Agreement for the sole
purpose of consenting to and being bound by the provisions of §§4.1, 6 and 7
thereof, the undersigned hereby agreeing to cooperate fully and in good faith
with the Administrative Agent and Pledgors in carrying out such provisions.
 
Subsidiary:
 
TBS INTERNATIONAL LIMITED
 
 
By: /s/ Christophil B. Costas                  
Name: Christophil Christophil B. Costas
Title: Attorney-in-Fact
 
TBS DO SUL LTD.
 
By:  /s/ Christophil B. Costas                  
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
 
Signature Page to Securities Pledge Agreement




 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, each Assignor has caused this Assignment to be executed and
delivered as of the date first above written.
 
Assignor:
 
EXECUTED and DELIVERED as a DEED by a duly authorized attorney of:
 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY


                      By: /s/ Christophil B. Costas                   
                            Name: Christophil B. Costas
Title: Attorney-in-Fact
 
In the presence of:
 
Witness Signature: /s/ Lorraine Brown         
Witness Name: Lorraine Brown
Witness Address: 29 Broadway, N.Y., N.Y.
 
TBS DO SUL LTD.
 
                        By: /s/ Christophil B. Costas                  
Name: Christophil B. Costas
Title: Attorney-in-Fact
 
 
 
 
Signature Page to Master Earnings Assignment (Guarantors)

 



 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, each Assignor has caused this Assignment to be executed and
delivered as of the date first above written.
 
Assignors:
 
EXECUTED and DELIVERED as a
DEED by a duly authorized attorney of: TBS INTERNATIONAL PUBLIC LIMITED COMPANY


                     By: /s/ Christophil B. Costas                   
                                 Name: Christophil B. Costas
                        Title: Attorney-in-Fact
 
 
In the presence of:
 
Witness Signature: /s/ Lorraine Brown         
Witness Name: Lorraine Brown
Witness Address: 29 Broadway, N.Y., N.Y.
 
 
 
 
                            TBS DO SUL LTD.


                By: /s/ Christophil B. Costas                  
                            Name: Christophil B. Costas
                   Title: Attorney-in-Fact
 
 
Signature Page to Master Earnings Assignment (Guarantors)

 
 

--------------------------------------------------------------------------------

 
 
 
CERTIFICATE OF ACKNOWLEDGMENT
 
STATE OF NEW YORK  )SS.
            ) ss.
COUNTY OF NEW YORK )
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 26th day of January 2010, personally appeared Christophil B. Costas to me
known personally, and who, being by me duly sworn, deposes and says that he/she
is the Attorney-in-Fact of TBS INTERNATIONAL PUBLIC LIMITED COMPANY and that
said instrument was signed on behalf of such entity by authority of its Board of
Directors, and said Christophil B. Costas acknowledged said instrument to be the
free act and deed of each such entity.
 


 
 
/s/ Tulio R. Prieto                     
Notary Public
My commission expires: February 19, 2010


 
 

--------------------------------------------------------------------------------

 
 
 
CERTIFICATE OF ACKNOWLEDGMENT
 
STATE OF NEW YORK)
             )SS.
COUNTY OF NEW YORK)
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this 26th day of January 2010, personally appeared Christophil B. Costas to me
known personally, and who, being by me duly sworn, deposes and says that he/she
is the Attorney-in-Fact of TBS DO SUL LTD. and that said instrument was signed
on behalf of such entity by authority of its Board of Directors, and said
Christophil B. Costas acknowledged said instrument to be the free act and deed
of each such entity.
 


 
 
/s/ Tulio R. Prieto                     
Notary Public
My commission expires: February 19, 2010


 
Signature Page to Master Insurance Assignment

 


 
 